Citation Nr: 0640122	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-07 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis, left hand, with weak grip strength.

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis, right hand, with weak grip strength.


REPRESENTATION

Appellant represented by:	The Retired Enlisted 
Association


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1969 and from February 1984 to December 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which granted service connection 
at a noncompensable rating for arthritis of the hands, 
effective January 1, 2003.  In a January 2005 rating 
decision, the RO increased the veteran's evaluation for 
arthritis of the hands to 10 percent disabling, effective 
January 1, 2003.  In a November 2005 rating decision, the RO 
revised the veteran's evaluation to a 10 percent evaluation 
for arthritis of the left hand, with weak grip strength, and 
a separate 10 percent evaluation for arthritis of the right 
hand, with weak grip strength, both effective January 1, 
2003.


FINDINGS OF FACT

1.  The veteran's left long (index) finger has no limitation 
of motion.

2.  The veteran's right long (index) finger has no limitation 
of motion.

3.  The record does not demonstrate occasional incapacitating 
exacerbations of his left hand.

4.  The record does not demonstrate occasional incapacitating 
exacerbations of his right hand.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
arthritis, left hand, with weak grip strength have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
(DC) 5003, 5214 to 5229 (2006).

2.  The criteria for a rating in excess of 10 percent for 
arthritis, right hand, with weak grip strength have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
(DC) 5003, 5214 to 5229 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Once service connection is established, the claim is 
substantiated and further VCAA notice with regard to 
downstream issues, such as the initial evaluation, is 
unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Nonetheless, in a letter dated November 2005, the RO informed 
the veteran of the medical and other evidence needed to 
substantiate his claim for service connection, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter also 
informed the veteran that he was to provide VA information 
describing additional information or the information itself.  
This notice served to tell him to submit relevant records in 
his possession.  

There was a timing deficiency with the November 2005 letter, 
because it was provided after the initial evaluation of April 
2003.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The timing deficiency was remedied by the readjudication of 
the claim after the notice was provided.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal for an increased rating for arthritis 
of his hands, the veteran has established service connection, 
thus the first three elements of Dingess notice are 
satisfied.  However, the veteran did not receive notice about 
the evidence needed to establish a rating or notice regarding 
an effective date until a May 2006 letter.  Since the claim 
for an increased rating is being denied, no rating is being 
given and no effective date is being set.  He is, therefore, 
not prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Additionally, the veteran underwent comprehensive VA 
examinations in January 2003 and May 2005.  The Board notes 
that while the examiner at the May 2005 examination did not 
review the claims folder, the examiner did review previous x-
ray studies, considered an accurate history furnished by the 
veteran, and conducted necessary diagnostic studies.  The 
examination and opinion is, therefore, adequate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
peri-articular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2006).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating will be assigned based upon X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent disability evaluation will be 
granted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  These 10 percent and 20 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5003.  

Motion of the thumb and fingers should be described by 
appropriate reference to the joints whose movement is 
limited, with a statement as to how near, in centimeters, the 
tip of the thumb can approximate the fingers, or how near the 
tips of the fingers can approximate the proximal transverse 
crease of palm.  38 C.F.R. § 4.71, as amended by 67 Fed. Reg. 
48,784-787 (July 26, 2002).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing 
Dorland's Illustrated Medical Dictionary (27th ed. 1988) at 
91; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In 
classifying the severity of ankylosis and limitation of 
motion of digits, singly and in combination, ankylosis of 
both the metacarpophalangeal (MP) and proximal 
interphalangeal (PIP) joints, with either joint in extension 
or extreme flexion, will be rated as amputation.  Ankylosis 
of both the MP and PIP joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.  When only one joint of a digit is 
ankylosed or limited in motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 centimeters) of the median transverse fold of the 
palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable ankylosis.  See 38 C.F.R. § 
4.71a, Multiple Fingers: Favorable Ankylosis, Note 3 (2002). 

Factual Background

The veteran is currently in receipt of a 10 percent 
disability rating for arthritis, left hand, with weak grip 
strength and a 10 percent disability rating for arthritis, 
right hand, with weak grip strength.

In January 2003, the veteran underwent a VA examination for 
an evaluation of arthritis of both of his hands.  The veteran 
reported off and on pain of the proximal portions of both 
hands and plain x-rays demonstrated minimal osteoarthritic 
changes at the first metacarpocarpal joints of both hands.  
The hand grips were normal.

The diagnosis was degenerative osteoarthritis of small joints 
of the hands.  X-rays revealed osteophyte formation involving 
both first metacarpocarpal joints.  No other abnormalities 
were noted in the bones. 

In May 2005, the veteran underwent a VA examination for 
evaluation of his arthritis of his hands.  The veteran 
reported that shortly before retiring in December 2002 after 
34 years of military service, the veteran developed pain in 
the wrist of both of his hands, as well as in the MP joint 
and the metacarpocarpal joints of both of his hands.  He 
currently worked at a new car dealership doing new inventory.  

The veteran noted sharp pain in his metacarpocarpal joint and 
his thumb when he turned his ignition key on in his car.  
Grasping the knob and twisting the compartment open to 
identify things in the trunk was also very difficult for the 
veteran as he was unable to do this task repeatedly.  The 
veteran also stated that opening bottles and jars at home 
proved difficult.

On physical examination, the veteran had obvious deformity 
and prominence of the first metacarpocarpal joints of both 
hands with the left hand more so than the right hand.  There 
was weak grip strength, 4/5 bilaterally.  The veteran was 
able to flex the fingers of both hands and have the fingers 
touch the palmar surface without apparent difficulty in both 
hands.  He was also able to flex the thumb and oppose the 
thumb to the fight finger.  There was 5/5 strength to 
opposition of the thumb to the fifth finger in both hands.  
There was no evidence of swelling or tenderness of any of the 
other interphalangeal joints of either hand and there was no 
evidence of inflammation in the other joints.

X-rays demonstrated normal joints and bones, except for 
degenerative changes involving both first metacarpocarpal 
joints.  The diagnosis was degenerative joint disease of both 
hands, left greater than right.

The examiner concluded that with repetitive use, the veteran 
does have increased pain in both hands and wrists.  However, 
there is no fatigue, weakness, or lack of endurance following 
repetitive use, except that which was caused by pain.  There 
was also no change in the range of motion following 
repetitive use of either wrist, except for which is caused by 
pain.  The veteran therefore avoids the activity to avoid 
pain. 

Analysis

Again, under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.

X-rays demonstrate that the veteran has degenerative joint 
disease of the first metacarpocarpal joints of his right and 
left hand.  Therefore, under Diagnostic Code 5229 for the 
index or long finger, an evaluation of limitation of motion 
is the following:

10 percent evaluation is provided for limitation of motion 
with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  

A 0 percent evaluation is provided for limitation of motion 
with a gap of less than one inch (2.5 cm.) between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and; extension 
is limited by no more than 30 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5229 (2006). 

The May 2005 VA examination and x-rays demonstrate that the 
veteran's left and right long (index) fingers do not have a 
limitation of motion.  Again, the veteran was able to flex 
the fingers of both hands and have the fingers touch the 
palmar surface without apparent difficulty in both hands.  
Therefore he is not entitled to a higher rating under 
Diagnostic Code 5229.

The Board has considered assigning a higher rating under 
other applicable diagnostic criteria related to the veteran's 
hands; however, there is no objective evidence of or service 
connection in effect for: ankylosis or limitation of motion 
of the wrists (Diagnostic Codes 5214, 5215); unfavorable 
ankylosis of multiple digits (Diagnostic Codes (5216-5219); 
favorable ankylosis of multiple digits (Diagnostic Codes 
5220-5223); ankylosis of the thumb (Diagnostic Code 5224); 
ankylosis of the index finger (Diagnostic Code 5225); 
ankylosis of the long finger (Diagnostic Code 5226); or 
limitation of motion of the thumb (Diagnostic Code 5228).  
See 38 C.F.R. § 4.71a (2006).  Therefore the veteran is not 
entitled to a higher rating under other codes as there is no 
impairment of other joints of the hand aside from the 
diagnosed degenerative joint disease of both of his first 
metacarpocarpal joints.

As there is an absence of limitation of motion, under 
Diagnostic Code 5003 for degenerative arthritis, a 10 percent 
disability rating will be assigned based upon x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups.  A 20 percent disability evaluation will 
be granted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.

As the veteran currently is in receipt of a 10 percent 
disability evaluation for his right and left hand, X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations would need to be demonstrated.  

The record does not demonstrate occasional incapacitating 
exacerbations that would entitle him to a 20 percent rating 
for both his right and left hand arthritis.  

Additionally, an increase in evaluation under Diagnostic Code 
5003 based on occasional incapacitating exacerbations would 
not yield a combined evaluation in excess of the current 
disability evaluation.  38 C.F.R. § 4.25 (2006). 

The veteran's increased pain in both hands and wrists with 
repetitive use were considered and are reflected in the 
current 10 percent ratings from January 1, 2003.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-07.  The veteran does have increased pain in both hands 
but only after repetitive use.  Additionally, he demonstrated 
no limitation of motion, fatigue, weakness, or lack of 
endurance following repetitive use.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claims for 
disability evaluations in excess of 10 percent is therefore 
denied.

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App. 
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  The veteran maintains 
employment at a new car dealership.  While he experiences 
pain during his employment, he has not demonstrated marked 
interference with his employment.  There has been no 
indication of hospitalization as a result of his 
disabilities.  In the absence of evidence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227. See also VAOPGCPREC. 6-96.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis, left hand, with weak grip strength is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis, right hand, with weak grip strength is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


